United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41352
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DESMON CHARLES EASTER,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 5:03-CR-33-1
                        --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Desmon Charles Easter appeals his conviction for conspiring

to possess 50 grams or more of a mixture containing cocaine base

with intent to distribute.   He contends that the indictment was

impermissibly vague because it failed to allege the dates of the

conspiracy with any specificity.   Because he did not challenge

the indictment in the district court, this court reviews for

plain error.   United States v. Cotton, 535 U.S. 625, 629-31

(2002).   The date of the offense is not an essential element that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41352
                                -2-

must be charged in the indictment.   United States v. Lokey, 945

F.2d 825, 832 (5th Cir. 1991).   Moreover, Easter has not

established that his substantial rights were affected by any

error in the date alleged on the indictment.   See Cotton, 535

U.S. at 631.

     Easter contends that the evidence is insufficient to support

his conviction because the Government did not prove at his trial

that all the conspirators named in the indictment were involved

in the conspiracy.   He has not established that the Government

had a duty to prove the involvement of all other conspirators at

a trial where Easter was the only defendant.   See United States

v. Hernandez-Palacios, 838 F.2d 1346, 1348-49 (5th Cir. 1988)

(defendant can be convicted of conspiracy even if his

codefendants have been acquitted); cf. United States v. Morris,

46 F.3d 410, 420-22 (5th Cir. 1995)(although Government required

to provide proof of the knowledge and participation of “each

alleged conspirator,” court reviewed evidence only of the

appealing defendants’ knowledge and participation).

     Easter asserts alternatively that the failure to prove a

seven-person conspiracy, as alleged in the indictment,

constituted a fatal variance resulting in reversible error.    He

has not established that he is entitled to relief on this ground.

See Berger v. United States, 295 U.S. 78, 81 (1935).     The

judgment of the district court is AFFIRMED.